Citation Nr: 1507803	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  06-37 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for allergic rhinitis and if so, can service connection be granted.

2.  Entitlement to a total rating based on individual unemployability (TDIU).

3.  Basic eligibility for Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35.

4.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to the service-connected posttraumatic stress disorder (PTSD) with bipolar disorder, lumbosacral strain with intervertebral disc syndrome, bilateral radiculopathy of the lower extremities, and bilateral pes planus with plantar fasciitis, hallux valgus, and degenerative joint disease.

5.  Entitlement to service connection for a disorder manifested  by sleep disturbances, to include as secondary to the service-connected PTSD with bipolar disorder, lumbosacral strain with intervertebral disc syndrome, bilateral radiculopathy of the lower extremities, and bilateral pes planus with plantar fasciitis, hallux valgus, and degenerative joint disease.

6.  Entitlement to an effective date earlier than February 1, 2013, for the recognition of "T" as a dependent child for VA compensation purposes.

7.  Entitlement to an effective date earlier than January 30, 2013, for the grant of service connection for posttraumatic stress disorder (PTSD) with bipolar disorder.

8.  Entitlement to an initial rating in excess of 70 percent for PTSD with bipolar disorder.

9.  Entitlement to an effective date earlier than December 6, 2014, for the grant of service connection for lumbosacral strain with intervertebral disc syndrome.

10.  Entitlement to an initial rating in excess of 20 percent for lumbosacral strain with intervertebral disc syndrome.

11.  Entitlement to an effective date earlier than January 30, 2013, for the grant of service connection for bilateral pes planus with plantar fasciitis, hallux valgus, and degenerative joint disease.

12.  Entitlement to an effective date earlier than December 6, 2014, for the grant of service connection for pseudofolliculitis barbae.

13.  Entitlement to an effective date earlier than January 30, 2013, for the grant of service connection for gastroesophageal reflux disease.

14.  Entitlement to an effective date earlier than December 6, 2014, for the grant of service connection for erectile dysfunction.

15.  Entitlement to an initial compensable rating for erectile dysfunction.

16.  Entitlement to an effective date earlier than December 6, 2014, for the grant of service connection for left ear hearing loss.

17.  Entitlement to an effective date earlier than December 6, 2014, for the grant of service connection for left lower extremity radiculopathy.

18.  Entitlement to an effective date earlier than December 6, 2014, for the grant of service connection for right lower extremity radiculopathy.

19.  Entitlement to service connection for a musculoskeletal disorder, claimed as joint and muscle pain, to include as secondary to the service-connected low back and bilateral feet disabilities.

20.  Entitlement to an effective date earlier than December 6, 2014, for the grant of special monthly compensation on account of loss of a creative organ.

21.  Entitlement to service connection for a left hip disorder.

22.  Entitlement to service connection for a right hip disorder.

23.  Entitlement to service connection for right ear hearing loss.

24.  Entitlement to an effective date earlier than March 5, 2013, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1990.  

This case comes before the Board of Veterans' Appeals (BVA or Board) on appeal of various rating decisions and a December 2014 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

With regard to the sleep apnea claim, the Veteran offered testimony at a videoconference hearing in November 2009 before an Acting Veterans Law Judge who has retired from the Board.  A transcript of that hearing is in the claims file.  In an August 2013 letter, the Veteran stated that he waived his right to appear at any additional hearing and wanted the Board to consider his case on the evidence of record. 

In April 2010, the Board denied the Veteran's claim to reopen a previously denied claim of entitlement to service connection for obstructive sleep apnea.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2011, the Court issued a memorandum decision (single judge) that remanded the claim to reopen a previously denied claim of entitlement to service connection for obstructive sleep apnea.  In September 2012, the Board reopened the claim of entitlement to service connection for obstructive sleep apnea and remanded it for further development.

In November 2013, the Board denied entitlement to service connection for obstructive sleep apnea.  The Veteran again appealed that denial to the Court.  In October 2014, the Court granted a joint motion for partial vacatur and remand of the Board decision that vacated the Board's denial of entitlement of service connection for obstructive sleep apnea and remanded it for further consideration.

The Veteran perfected an appeal of a denial to reopen a claim of entitlement to service connection for obstructive sleep apnea with sleep disturbances.  The Board did not address the matter of sleep disturbances in its prior decisions.  However, given that the issue was encompassed in the RO's earlier characterization, the Board has listed in on the title page as well.  Furthermore, as service connection had not been previously denied for sleep disturbances, the Board has characterized the issue as an original claim.

The Veteran has submitted medical evidence relating the obstructive sleep apnea to the service-connected PTSD with bipolar disorder, lumbosacral strain with intervertebral disc syndrome, bilateral radiculopathy of the lower extremities, and bilateral pes planus with plantar fasciitis, hallux valgus, and degenerative joint disease.  In a December 2014 statement, the appellant claimed that the sleep disturbances were secondary to the service-connected PTSD with bipolar disorder.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  Therefore, the Board will consider the claim of entitlement to service connection for a disorder manifested by sleep disturbances on direct and secondary bases.

Subsequent to the Board's November 2013 decision, the Veteran perfected an appeal on the issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for allergic rhinitis, TDIU, and basic eligibility for Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35.   Effective December 6, 2014, the Veteran's various service-connected disabilities are rated as 100 percent disabling with no single disability being rated individually as 100 percent disabling.  The Board notes that the receipt of a 100 percent disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, the TDIU claim remains pending.

In light of the above, the issues are as stated on the title page.

In November 2014, the Veteran submitted additional medical evidence.  He specifically did not waive initial agency of original jurisdiction (AOJ) consideration of such evidence and requested a remand for the AOJ to consider such evidence.  The medical evidence pertains to various claims, including whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for allergic rhinitis.  Given that the Board's decision below, the appellant is not prejudiced by the Board's consideration of this evidence as to the claim regarding allergic rhinitis.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Though the Veteran withdrew the issues of entitlement to service connection for chronic fatigue syndrome and a headache disorder, to include migraines, in a December 2013 statement, he indicated that he did not wish to withdraw those issues in a March 2014 statement.  The issues of entitlement to service connection for chronic fatigue syndrome (to include secondary to asbestosis and asbestos exposure and the service-connected bilateral feet disability), a headache disorder (to include migraines and to include as secondary to the service-connected left ear hearing loss, psychiatric, and bilateral feet disabilities), a psychotic disorder, and arthritis of the back, shoulders, arms, legs, and hips, and entitlement to a permanent total disability rating based on a total rating for the service-connected disabilities have been raised by the record in  January and December 2013 and March and December 2014 statements, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board is reopening the claim of entitlement to service connection for allergic rhinitis.  All issues except entitlement to service connection for allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In an April 2010 decision, the Board denied entitlement to service connection for allergic rhinitis.

2.  In a December 2011 memorandum decision, the Court affirmed the Board's denial entitlement to service connection for allergic rhinitis.

3.  The evidence associated with the claims file since the April 2010 Board decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for allergic rhinitis.

4.  A history of hay fever was noted in the Veteran's entrance examination report of medical history.

5.  The evidence is in equipoise as to whether the Veteran was exposed to asbestos during active service.

6.  The evidence is in equipoise as to whether that pre-existing allergic rhinitis increased in severity during active duty, and the evidence does not clearly and unmistakably show that the increase in disability was due to the natural progress of the disease.


CONCLUSIONS OF LAW

1.  The April 2010 Board decision denying entitlement to service connection for allergic rhinitis is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  The evidence received since the April 2010 Board decision is new and material, and the claim of entitlement to service connection for allergic rhinitis has been reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving doubt in the Veteran's favor, allergic rhinitis was aggravated in active service.  See 38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.380 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain duties to notify and assist the appellant.  Given the fact that the Board is reopening and granted the claim of entitlement to service connection for allergic rhinitis, it is not necessary to review whether VA has fully complied with the VCAA.

Governing law and regulations

In general, Board decisions are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Pursuant to 38 U.S.C.A. § 5108 finally disallowed claims may be reopened when new and material evidence is presented or secured with respect to those claims

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.

In order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The provisions of 38 U.S.C.A. §§ 1111 and 1137 provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The provisions of 38 C.F.R. § 3.306(b) provide that aggravation may not be conceded unless the pre-existing condition increased in severity during service.

Diseases of allergic etiology, including bronchial asthma, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress nor as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380.

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C.  The United States Court of Appeals for Veterans Claims (the Court) has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993).  

M21-1MR provides that inhalation of asbestos fibers can produce fibrosis and tumor, most commonly interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Thus, persons with asbestos exposure have increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

The applicable section of M21-1MR also notes that some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc.  High exposure to respirable asbestos and a high prevalence of disease have been noted in insulation and shipyard workers, and this is significant considering that, during World War II, U.S. Navy veterans were exposed to chrysotile, amosite, and crocidolite that were used extensively in military ship construction.  Furthermore, it was revealed that many of these shipyard workers had only recently come to medical attention because the latent period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).  See id.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to the current version contained in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C) of M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos-related disease linked to alleged asbestos exposure in service.  VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000).

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

The Veteran's service personnel records are unavailable.  VA has a heightened duty to assist the appellant in developing his claim since government records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).



Analysis

In April 2010, the Board denied the claim of entitlement to service connection for allergic rhinitis on the basis that the allergic rhinitis was not incurred in or aggravated in service and was not otherwise related to active service.

The evidence of record consisted of the Veteran's service, VA, and private treatment records.  The service treatment records show that a history of hay fever was noted in the Veteran's entrance examination report of medical history.  Post-service private and VA treatment records show a diagnosis of allergic rhinitis.  

The evidence added to the record since the April 2010 Board decision includes a November 2014 statement from a private doctor.  That doctor, Dr. A., noted that the Veteran suffered from hay fever prior to active service and that there are indications in his records that his hay fever rhinitis was aggravated during service by asbestos exposure.  This evidence relates to an unestablished fact necessary to substantiate his claim, which is evidence relating his current allergic rhinitis to active service.  Thus, the evidence is considered new and material, and the claim is reopened.

The Board has reopened the Veteran's claim.  Given that the Board's decision below, the appellant is not prejudiced by the Board's consideration of this claim on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran underwent an entrance examination in June 1987, slightly more than a year prior active service.  He did not undergo another entrance examination.  Although the nose was normal on physical examination, a history of hay fever was noted in the appellant's entrance examination report of medical history.  The claimant is competent to report a history of hay fever and the Board finds him credible.  Because a history of hay fever was noted at entry, the presumption of soundness does not apply to this disorder.  Hence, the issue before the Board is whether the pre-existing allergic rhinitis was aggravated during the Veteran's service.

The Veteran claims that he was exposed to asbestos in service while serving as a deck seaman (boatswain mate).  The appellant is competent to report this exposure, and the Board finds him credible. Dr. A. opined there are indications in his records that his hay fever rhinitis was aggravated during service by asbestos exposure and that the rhinitis (hay fever) is connected to service.  Dr. A.'s opinion is predicted on the Veteran's reporting of asbestosis exposure, which as noted above the Board finds credible.  The service treatment records show no treatment for allergic rhinitis.  Moreover, at the separation examination the nose was normal and the claimant did not report a history of hay fever.  The separation examiner noted that while the Veteran took Sudafed, there were no allergies.  The nose was normal on physical examination.

The evidence is in equipoise as to whether that pre-existing allergic rhinitis increased in severity during active duty.  Given that Dr. A. attributed the increase in severity to asbestos exposure, there is medical evidence that the increase in disability was not due to the natural progress of allergic rhinitis.  In light of Dr. A.'s opinion, there is no clear and unmistakable evidence showing that the increase in disability was due to the natural progress of the disease.  Hence, service connection is in order.  38 U.S.C.A. §§ 1131, 5107.


ORDER

Entitlement to service connection for allergic rhinitis is warranted.


REMAND

In light of the fact that a December 2012 VA examiner did not consider the October 2012 statement of B.J. regarding in-service snoring by the Veteran in the February 2013 medical nexus opinion, another VA examination is necessary.

Treatment records from the Dallas VA Medical Center were last obtained in March 2014.  The AOJ should obtain all records from that facility from March 2014 to the present.

As the Board is considering a secondary service connection theory of entitlement, the Veteran must be been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

In a December 2004 rating decision, the RO granted service connection for various disorders and special monthly compensation on the account of loss of a creative organ and denied service connection for other disorders.  In another December 2014 rating decision, the RO granted service connection for tinnitus effective March 5, 2013, and assigned a 10 percent evaluation that same date.  In a December 2014 letter, the RO informed the Veteran that "T" was recognized as a dependent child for VA compensation purposes effective February 1, 2013.

In December 2014, the Veteran filed a timely notice of disagreement with the following:  (1)  entitlement to an effective date earlier than February 1, 2013, for the recognition of "T" as a dependent child for VA compensation purposes; (2) entitlement to an effective date earlier than January 30, 2013, for the grant of service connection for posttraumatic stress disorder (PTSD) with bipolar disorder; (3) entitlement to an initial rating in excess of 70 percent for PTSD with bipolar disorder; (4) entitlement to an effective date earlier than December 6, 2014, for the grant of service connection for lumbosacral strain with intervertebral disc syndrome; (5) entitlement to an initial rating in excess of 20 percent for lumbosacral strain with intervertebral disc syndrome; (6) entitlement to an effective date earlier than January 30, 2013, for the grant of service connection for bilateral pes planus with plantar fasciitis, hallux valgus, and degenerative joint disease; (7) entitlement to an effective date earlier than December 6, 2014, for the grant of service connection for pseudofolliculitis barbae; (8) entitlement to an effective date earlier than January 30, 2013, for the grant of service connection for gastroesophageal reflux disease; (9) entitlement to an effective date earlier than December 6, 2014, for the grant of service connection for erectile dysfunction; (10) entitlement to an initial compensable rating for erectile dysfunction; (11) entitlement to an effective date earlier than December 6, 2014, for the grant of service connection for left ear hearing loss; (12) entitlement to an effective date earlier than December 6, 2014, for the grant of service connection for left lower extremity radiculopathy; (13) entitlement to an effective date earlier than December 6, 2014, for the grant of service connection for right lower extremity radiculopathy; (14) entitlement to service connection for a musculoskeletal disorder, claimed as joint and muscle pain, to include as secondary to the service-connected low back and bilateral feet disabilities; (15) entitlement to an effective date earlier than December 6, 2014, for the grant of special monthly compensation on account of loss of a creative organ; (16) entitlement to service connection for a left hip disorder; (17) entitlement to service connection for a right hip disorder; (18) entitlement to service connection for right ear hearing loss; and (19) entitlement to an effective date earlier than March 5, 2013, for the grant of service connection for tinnitus.

No statement of the case (SOC), however, has been issued addressing these claims.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to TDIU and basic eligibility for Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Any further development as to TDIU and basic eligibility for Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35 is deferred pending the issuance of the SOC on the various increased ratings claims and earlier effective date claims because these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

2. Provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of TDIU and basic eligibility for Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain. 

3.  Ask the Veteran to identify all treatment for his sleep apnea and any other sleep disorder, his psychiatric disorders, his bilateral feet disorder, pseudofolliculitis, his lumbar spine disorder, his bilateral radiculopathy of the lower extremities, his gastroesophageal reflux disease, his tinnitus, his left ear hearing loss, and his erectile dysfunction, as well as any other disabilities pertaining to his claim for TDIU and basic eligibility for Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35, and obtain any identified records.  Regardless of the claimant's response, obtain all records from Dallas VA Medical Center from March 2014 to the present.

4.  Thereafter, schedule the Veteran for a VA examination determine the nature and extent of his sleep disorders.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to a sleep disorder.  After reviewing the file and conducting a thorough examination of the Veteran, the examiner should opine as follows:

(a)  Comment on whether the Veteran still has a disorder manifested by sleep disturbances as a separate disorder from obstructive sleep apnea.

(b)  Whether it is at least as likely as not (50 percent or greater) that the obstructive sleep apnea or any separate current disorder manifested by sleep disturbances first manifested in service or is related to his military service, to include the reporting of the Veteran's in-service snoring by B.J.. 

(c)  Whether it is at least as likely as not (50 percent or greater) that the obstructive sleep apnea or any separate current disorder manifested by sleep disturbances was caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected PTSD with bipolar disorder.  

(d)  With consideration of any weight gain that was caused or aggravated by service-connected lumbosacral strain with intervertebral disc syndrome, bilateral radiculopathy of the lower extremities, or bilateral pes planus with plantar fasciitis, hallux valgus, and degenerative joint disease, whether it is at least as likely as not (50 percent or greater) that the obstructive sleep apnea or any separate current disorder manifested by sleep disturbances was caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected lumbosacral strain with intervertebral disc syndrome, bilateral radiculopathy of the lower extremities, or bilateral pes planus with plantar fasciitis, hallux valgus, and degenerative joint disease.

(e)  If the examiner finds that the obstructive sleep apnea or any separate current disorder manifested by sleep disturbances was aggravated by the service-connected PTSD with bipolar disorder, lumbosacral strain with intervertebral disc syndrome, bilateral radiculopathy of the lower extremities, or bilateral pes planus with plantar fasciitis, hallux valgus, and degenerative joint disease, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Issue a SOC to the Veteran addressing the following issues: (1)  entitlement to an effective date earlier than February 1, 2013, for the recognition of "T" as a dependent child for VA compensation purposes; (2) entitlement to an effective date earlier than January 30, 2013, for the grant of service connection for posttraumatic stress disorder (PTSD) with bipolar disorder; (3) entitlement to an initial rating in excess of 70 percent for PTSD with bipolar disorder; (4) entitlement to an effective date earlier than December 6, 2014, for the grant of service connection for lumbosacral strain with intervertebral disc syndrome; (5) entitlement to an initial rating in excess of 20 percent for lumbosacral strain with intervertebral disc syndrome; (6) entitlement to an effective date earlier than January 30, 2013, for the grant of service connection for bilateral pes planus with plantar fasciitis, hallux valgus, and degenerative joint disease; (7) entitlement to an effective date earlier than December 6, 2014, for the grant of service connection for pseudofolliculitis barbae; (8) entitlement to an effective date earlier than January 30, 2013, for the grant of service connection for gastroesophageal reflux disease; (9) entitlement to an effective date earlier than December 6, 2014, for the grant of service connection for erectile dysfunction; (10) entitlement to an initial compensable rating for erectile dysfunction; (11) entitlement to an effective date earlier than December 6, 2014, for the grant of service connection for left ear hearing loss; (12) entitlement to an effective date earlier than December 6, 2014, for the grant of service connection for left lower extremity radiculopathy; (13) entitlement to an effective date earlier than December 6, 2014, for the grant of service connection for right lower extremity radiculopathy; (14) entitlement to service connection for a musculoskeletal disorder, claimed as joint and muscle pain, to include as secondary to the service-connected low back and bilateral feet disabilities; (15) entitlement to an effective date earlier than December 6, 2014, for the grant of special monthly compensation on account of loss of a creative organ; (16) entitlement to service connection for a left hip disorder; (17) entitlement to service connection for a right hip disorder; (18) entitlement to service connection for right ear hearing loss; and (19) entitlement to an effective date earlier than March 5, 2013, for the grant of service connection for tinnitus.

6.  Thereafter, undertake any additional necessary development as to the claim of entitlement to TDIU and basic eligibility for Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35.

7.   Then, readjudicate the Veteran's claims of entitlement to TDIU and basic eligibility for Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35, and entitlement to service connection for obstructive sleep apnea and a disorder manifested by sleep disturbances, on a direct basis and as secondary to the service-connected PTSD with bipolar disorder, lumbosacral strain with intervertebral disc syndrome, bilateral radiculopathy of the lower extremities, and bilateral pes planus with plantar fasciitis, hallux valgus, and degenerative joint disease.  If any claim remains denied, the appellant and his representative should be provided a Supplemental Statement of the Case (SSOC). After the Veteran and his representative have been given the applicable time to submit additional argument, the claims file should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


